396 U.S. 553 (1970)
MISSISSIPPI
v.
FINCH, SECRETARY OF HEALTH, EDUCATION, AND WELFARE ET AL.
No. 39, Orig.
Supreme Court of United States.
Decided February 2, 1970.
ON MOTION FOR LEAVE TO FILE BILL OF COMPLAINT.
John Bell Williams, Governor of Mississippi, A. F. Summer, Attorney General, and William A. Allain, Assistant Attorney General, on the motion.
PER CURIAM.
On February 2, 1970, the plaintiff filed a motion seeking leave to file a complaint invoking the original jurisdiction of this Court naming Robert Finch, individually and as Secretary of the Department of Health, Education, and Welfare, and John N. Mitchell, individually and as Attorney General of the United States, as defendants.
The alleged emergent nature of the claims for relief led the Court to give expedited consideration to the motion and proffered complaint and, having examined the complaint, we conclude it fails to state a claim against either of the defendants warranting the exercise of the original jurisdiction of this Court.
Accordingly, the motion for leave to file the said complaint is denied.
MR. JUSTICE HARLAN took no part in the consideration or decision of this motion.